       Case 4:18-cv-00289-CRW-SBJ Document 3 Filed 12/11/18 Page 1 of 9



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF IOWA
                                  CENTRAL DIVISION

 DANIEL THOMAS ROBBINS,
    Plaintiff,                                      Case No. 4:18-CV-289
 v.

 THE CITY OF DES MOINES, IOWA, Des ANSWER, AFFIRMATIVE DEFENSES
 Moines     Police  Detective    BRAD AND JURY DEMAND
 YOUNGBLUT, Des Moines Police Lieutenant
 JOSEPH LEO, and Des Moines Police
 Sergeant CHRISTOPHER CURTIS,
     Defendants.



       COMES NOW undersigned counsel, and hereby files this Answer, Affirmative Defenses,

and Jury Demand on behalf of Defendant, City of Des Moines, Iowa, Brad Youngblut, Joseph Leo

and Christopher Curtis, and states the following:

                                JURISDICTION AND VENUE

       1. Defendants admit to the allegations alleged in paragraph 1.

       2. Defendants admit to the allegations alleged in paragraph 2.

                                           PARTIES

       3. Defendants admit to the allegations alleged in paragraph 3.

       4. Defendants admit to the allegations alleged in paragraph 4.

       5. Defendants admit to the allegations alleged in paragraph 5.

       6. Defendants admit to the allegations alleged in paragraph 6.

       7. Defendants admit to the allegations alleged in paragraph 7.


                             FACTS COMMON TO ALL COUNTS

       8. Defendants lack sufficient information to admit or deny the allegations in paragraph 8,

           and therefore deny same.
Case 4:18-cv-00289-CRW-SBJ Document 3 Filed 12/11/18 Page 2 of 9



9. Defendants lack sufficient information to admit or deny the allegations in paragraph 9,

   and therefore deny same.

10. Defendants lack sufficient information to admit or deny the allegations in paragraph

   10, and therefore deny same.

11. Defendants lack sufficient information to admit or deny the allegations in paragraph

   11, and therefore deny same.

12. Defendants lack sufficient information to admit or deny the allegations in paragraph

   12, and therefore deny same.

13. Defendants lack sufficient information to admit or deny the allegations in paragraph

   13, and therefore deny same.

14. Defendants lack sufficient information to admit or deny the allegations in paragraph

   14, and therefore deny same.

15. Defendants lack sufficient information to admit or deny the allegations in paragraph

   15, and therefore deny same.

16. Defendants lack sufficient information to admit or deny the allegations in paragraph

   16, and therefore deny same.

17. Defendants lack sufficient information to admit or deny the allegations in paragraph

   17, and therefore deny same.

18. Defendants lack sufficient information to admit or deny the allegations in paragraph

   18, and therefore deny same.

19. Defendants lack sufficient information to admit or deny the allegations in paragraph

   19, and therefore deny same.

20. Defendants deny the allegations alleged in paragraph 20.
Case 4:18-cv-00289-CRW-SBJ Document 3 Filed 12/11/18 Page 3 of 9



21. Defendants admit to the allegations alleged in paragraph 21.

22. Defendants admit to the allegations alleged in paragraph 22.

23. Defendants deny the allegations contained in paragraph 23.

24. Defendants lack sufficient information to admit or deny the allegations in paragraph

   24, and therefore deny same.

25. Defendants lack sufficient information to admit or deny the allegations in paragraph

   25, and therefore deny same.

26. Defendants lack sufficient information to admit or deny the allegations in paragraph

   26, and therefore deny same.

27. Defendants admit to the allegations alleged in paragraph 27

28. Defendants admit to the allegations alleged in paragraph 28.

29. Defendants admit to the allegations alleged in paragraph 29.

30. Defendants deny the allegations alleged in paragraph 30.

31. Defendants admit to the allegations alleged in paragraph 31.

32. Defendants admit to the allegations alleged in paragraph 32

33. Defendants admit to the allegations alleged in paragraph 33.

34. Defendants deny the allegations alleged in paragraph 34.

35. Defendants deny the allegations alleged in paragraph 35.

36. Defendants lack sufficient information to admit or deny the allegations in paragraph

   36, and therefore deny same.

37. Defendants deny the allegations alleged in paragraph 37.

38. Defendants deny the allegations alleged in paragraph 38.

39. Defendants admit to the allegations alleged in paragraph 39.
Case 4:18-cv-00289-CRW-SBJ Document 3 Filed 12/11/18 Page 4 of 9



40. Defendants admit to the allegations alleged in paragraph 40.

41. Defendants admit to the allegations alleged in paragraph 41.

42. Defendants deny the allegations alleged in paragraph 42.

43. Defendants admit to the allegations alleged in paragraph 43.

44. Defendants admit to the allegations alleged in paragraph 44.

45. Defendants admit to the allegations alleged in paragraph 45.

46. Defendants admit to the allegations alleged in paragraph 46.

47. Defendants admit to the allegations alleged in paragraph 47.

48. Defendants deny the allegations alleged in paragraph 48.

49. Defendants deny the allegations alleged in paragraph 49.

50. Defendants admit to the allegations alleged in paragraph 50.

51. Defendants admit to the allegations alleged in paragraph 51.

52. Defendants admit to the allegations alleged in paragraph 52.

53. Defendants deny the allegations alleged in paragraph 53.

54. Defendants admit to the allegations alleged in paragraph 54.

55. Defendants admit to the allegations alleged in paragraph 55.

56. Defendants admit to the allegations alleged in paragraph 56.

57. Defendants deny the allegations alleged in paragraph 57.

58. Defendants admit to the allegations alleged in paragraph 58.

59. Defendants admit to the allegations alleged in paragraph 59.

60. Defendants lack sufficient information to admit or deny the allegations in paragraph

   60, and therefore deny same.

61. Defendants admit to the allegations alleged in paragraph 61.
Case 4:18-cv-00289-CRW-SBJ Document 3 Filed 12/11/18 Page 5 of 9



62. Defendants admit to the allegations alleged in paragraph 62.

63. Defendants deny the allegations alleged in paragraph 63.

64. Defendants lack sufficient information to admit or deny the allegations in paragraph

   64, and therefore deny same.

65. Defendants admit to the allegations alleged in paragraph 65.

66. Defendants admit to the allegations alleged in paragraph 66.

67. Defendants admit to the allegations alleged in paragraph 67.

68. Defendants admit to the allegations alleged in paragraph 68.

69. Defendants deny the allegations alleged in paragraph 69.

70. Defendants lack sufficient information to admit or deny the allegations in paragraph

   70, and therefore deny same.

71. Defendants lack sufficient information to admit or deny the allegations in paragraph

   71, and therefore deny same.

72. Defendants lack sufficient information to admit or deny the allegations in paragraph

   72, and therefore deny same.

73. Defendants admit to the allegations alleged in paragraph 73.

74. Defendants admit to the allegations alleged in paragraph 74.

75. Defendants admit to the allegations alleged in paragraph 75.

76. Defendants lack sufficient information to admit or deny the allegations in paragraph

   76, and therefore deny same.

77. Defendants admit to the allegations alleged in paragraph 77.

78. Defendants lack sufficient information to admit or deny the allegations in paragraph

   78, and therefore deny same.
       Case 4:18-cv-00289-CRW-SBJ Document 3 Filed 12/11/18 Page 6 of 9



       79. Defendants deny the allegations alleged in paragraph 79.

       80. Defendants lack sufficient information to admit or deny the allegations in paragraph

           80, and therefore deny same.

       81. Defendants deny the allegations alleged in paragraph 81.

       82. Defendants deny the allegations alleged in paragraph 82.

                                      CAUSE OF ACTION

                                       COUNT I
                      FIRST AMENDMENT (42 U.S.C. §1983)
      (First Amendment Right To Be Free From Retaliation for Expressive Conduct)
                              Plaintiff v. All Defendants

       83. Defendants re-plead the foregoing paragraphs 1 thru 82 by reference, as if fully set

           forth herein.

       84. Defendants lack sufficient information to admit or deny the allegations in paragraph

           84, and therefore deny same.

       85. Defendants deny the allegations alleged in paragraph 85.

       86. Defendants deny the allegations alleged in paragraph 86.

       87. Defendants deny the allegations alleged in paragraph 87.

       WHEREFORE, Defendant, City of Des Moines, prays that the court dismiss the Plaintiff’s

Petition with prejudice, assess the costs of this action against the Plaintiff, and provide such other

relief as the Court deems appropriate.

                                          COUNT II
                             Fourth Amendment (42 U.S.C. §1983)
                                    (False Arrest-Seizure)
                                  Plaintiff v. All Defendants

       88. Defendants re-plead the foregoing paragraphs 1 thru 87 by reference, as if fully set

            forth herein.
       Case 4:18-cv-00289-CRW-SBJ Document 3 Filed 12/11/18 Page 7 of 9



       89. Defendants deny the allegations alleged in paragraph 89.

       WHEREFORE, Defendant, City of Des Moines, prays that the court dismiss the Plaintiff’s

Petition with prejudice, assess the costs of this action against the Plaintiff, and provide such other

relief as the Court deems appropriate.

                                            COUNT III
                                 Monell Claim-Failure to Train
                            Plaintiff v. Defendant City of Des Moines

       90. Defendants re-plead the foregoing paragraphs 1 thru 89 by reference, as if fully set

            forth herein.

       91. Defendants deny the allegations alleged in paragraph 91.

       92. Defendants deny the allegations alleged in paragraph 92.

       WHEREFORE, Defendant, City of Des Moines, prays that the court dismiss the Plaintiff’s

Petition with prejudice, assess the costs of this action against the Plaintiff, and provide such other

relief as the Court deems appropriate.

                                  AFFIRMATIVE DEFENSES

        COME NOW Defendants and for their affirmative defenses, set forth the following:

   1. Plaintiffs have failed to state a claim upon which relief may be granted.

   2. Defendants are not liable under 42 U.S.C. § 1983 because their actions were

       constitutional.

   3. The actions of Defendant were, at all times, justified, necessary, carried out in good faith

       and with sufficient legal cause, and in conformity with settled principles of constitutional

       or other law.

   4. Defendants have not violated any of the Plaintiff’s First or Fourth Amendment rights.

   5. There was reasonable suspicion to stop Plaintiff and seize his video equipment.
      Case 4:18-cv-00289-CRW-SBJ Document 3 Filed 12/11/18 Page 8 of 9



   6. Defendants at all times were motivated with neither an evil intent or motive, nor a

          reckless or callous indifference, toward any of Plaintiff’s rights.

   7. Defendant City of Des Moines is not liable in respondeat superior.

   8. Defendant City of Des Moines cannot be found liable for punitive damages.

   9. The Defendants have qualified immunity.

   10. Another party’s fault exceeds the fault of the Defendants and bars any recovery.

   11. Another party’s fault must be compared with the fault of the Defendants, if any, and the

          Plaintiffs’ award must be reduced or eliminated by that percentage of fault.

   12. Plaintiff has not suffered damages.

   13. The Defendant reserve the right to supplement their affirmative defenses as discovery

          continues in this case.

                                           JURY DEMAND

          COMES NOW the Defendant and demand trial by jury on all claims to which it is entitled

by law.

                                                 Respectfully submitted,



                                                    /s/ Michelle R. Mackel-Wiederanders
                                                 Michelle R. Mackel-Wiederanders AT0004790
                                                 Assistant City Attorney
                                                 400 Robert D. Ray Drive
                                                 Des Moines, IA 50309-1891
                                                 Telephone: (515) 283-4537
                                                 Facsimile: (515) 237-1748
                                                 E-Mail: mrmackel@dmgov.org
                                                 ATTORNEY FOR CITY OF DES MOINES
      Case 4:18-cv-00289-CRW-SBJ Document 3 Filed 12/11/18 Page 9 of 9



                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on December 11, 2018 I electronically filed the
foregoing with the Clerk of Court using the CM/ECF system and thereby served all parties.




                                                    /s/Michelle Mackel-Wiederanders
                                                 Michelle Mackel-Wiederanders
                                                 Assistant City Attorney
